Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 11, 2018

                                     No. 04-18-00282-CV

                   IN THE INTEREST OF A.P., D.P., J.P., CHILDREN,

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 17-1796-CV-A
                         Honorable Jessica Crawford, Judge Presiding


                                        O RDE R
        This is an accelerated appeal from an order terminating parental rights. Appellant A.A.R.
has filed a motion to supplement the clerk’s and reporter’s records. The supplemental reporter’s
record requested by appellant was filed on July 3, 2017. Therefore, we GRANT appellant’s
motion to supplement the clerk’s record. We ORDER the trial court clerk to file, on or before
July 23, 2018, a supplemental clerk’s record containing the Department’s Affidavit in Support
of Removal filed on June 23, 2017. Appellant’s brief will be due twenty days after the
supplemental clerk’s record is filed.


                                                    _________________________________
                                                    Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court